Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner's statement for allowance:
The prior art of record fails to disclose the specific method and device features that is comprised of the combination of components as presented in the claimed invention. More specifically, the closest prior art, Hayashitani et al. (US 2020/0365255 –“Hayashitani ‘255”), Milo et al. (US 2015/0363568 – “Milo”), Hayashitani et al. (US 2020/0258617 –“Hayashitani ‘617”), Amarasingham et al. (US 2017/0061093- “Amarasingham”), and Simons-Nikolova et al. (US 2012/029667- “Simons”) fail to teach all of the limitations in combination.
Specifically, none of the prior art teach or fairly suggests the limitation of “a regulation component that determines whether the discharge destinations predicted for the patients violate one or more defined discharge rules”, “an alert component that generates an alert in response to a determination that a discharge destination violates the one or more defined discharge rules prior to discharge of the patients and provides the alert via the graphical user interface”, “generate updated care outcomes forecasting models with improved accuracy, and wherein the forecasting component that applies the one or more updated care outcomes forecasting models to at least some of the different subsets of parameters extracted from the patient information to predict updated care outcomes for the patients prior to the discharge of the patients”, in combination with the other limitations of the claim. The closest prior art found Hayashitani ‘255 ([Fig. 5, 7-8, . Amarasingham ([0065]) teaches different risks such as safety risk in addition to clinical (e.g. prior surgeries and radiology exams) and nonclinical data (e.g. mental state) to assume risk. Simons-Nikolova ([0040], [0046]-[0049], [0064]-[0065]) teaches patient discharge criteria and meeting criteria for discharge and notifying provider if criteria is not met.  
No prior art was found teaching individually, or suggesting in combination, all the features of the applicants' claim limitations, specifically determines whether the discharge destinations predicted for the patients violate one or more defined discharge rules. Further after a thorough search, the Examiner has determined that the combination of references teach an optimization based on a feedback however no combination of references of the prior discloses optimization of care outcomes based on feedback and update care outcomes forecasting models to predict updated care outcomes for the patients prior to the discharge and determining discharge destination disclosed in the claimed invention.
Therefore, the prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.

Regarding the application eligibility under 35 U.S.C. 101, the invention recites substantially more than the abstract idea because it provides a technical solution for determining see (Applicant [Fig. 9, 13], [0052], [0057], [0069]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/A.M.E./Examiner, Art Unit 3626                           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626